Citation Nr: 0121854	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  91-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Lawrence Roberson, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  He also had a second period of service from August 
1968 to August 1972.  In February 1973, the Regional Office 
(RO) determined that the veteran was discharged from his 
second period of service under dishonorable conditions.  The 
RO confirmed this decision in August 1978.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1989 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
wherein the RO denied service connection for PTSD.  
Subsequently, the Muskogee, Oklahoma, RO took jurisdiction of 
the case when the veteran moved to that region.  In an April 
1993 decision, the Board denied service connection for PTSD.  

The veteran appealed the Board's April 1993 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court found the claim to be well grounded and remanded 
the case in November 1995 for the purpose of attempting to 
verify any of the veteran's stressors, and to provide a 
comprehensive psychiatric examination to determine whether 
the diagnosis of PTSD was appropriate.  

In May 1996 and June 1997, the Board remanded the veteran's 
claim to the RO for additional development.  In February 
2000, the Board upheld the RO's denial of the veteran's 
claim.  The veteran filed a second timely appeal to the 
Court.

In January 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case again to the Board.

As noted by the Board in February 2000, following the Board's 
instructions in an earlier remand, the RO in May 1992 and 
August 1992 denied the claim of clear and unmistakable error 
in prior rating decisions wherein entitlement to service 
connection for schizophrenia had been denied.  The veteran 
was notified of this decision in August 1992.  The veteran 
had not requested that the claim of service connection for an 
acquired psychiatric disability be reopened.  As a result, 
the issue of entitlement to service connection for an 
acquired psychiatric disability other than PTSD is not before 
the Board at this time.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49, 747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board must note the extensive development of this case by 
VA.  The veteran has been the subject of four VA 
examinations, the Board has remanded this case three times, 
the veteran has had the opportunity to present testimony 
regarding this claim, and the RO has undertaken what can only 
be described as extensive development of this claim.  
Notwithstanding, the parties of the joint motion have 
remanded this case in order for the RO to issue a Supplement 
Statement of the Case (SSOC) in light of two outpatient 
treatment records dated December 1998 and June 1999. 

Under 38 C.F.R. § 19.37(a) (2000), evidence received by the 
agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  

If the Statement of the Case (SOC) and any prior SSOC were 
prepared before the receipt of the additional evidence, a 
SSOC will be furnished to the appellant and his or her 
representative as provided in 38 C.F.R. § 19.31 (2000) of 
this part, unless the additional evidence received duplicates 
evidence previously of record which was discussed in the SOC 
or a prior SSOC or the additional evidence is not relevant to 
the issue, or issues, on appeal.  Concerning this issue, the 
Board in February 2000 stated, in pertinent part:

It appears that the RO received VA outpatient 
treatment records, dated from September 1998 to 
June 1999, that were not considered at the time of 
the last supplemental statement of the case, issued 
in September 1999.  See 38 C.F.R. § 19.37 (1999).  
However, as a review of such evidence reveals it to 
be duplicative of evidence already existing in the 
claims file, the Board will proceed to address the 
veteran's claim herein, without prejudice 
resulting.

The parties of the joint motion did not agree with this 
determination.  The basis for this determination is unclear.  
In February 2000, the Board found that the available evidence 
did not support a finding that the appellant is a combat 
veteran, that the available evidence did not reflect that the 
appellant sustained a qualifying stressor during the course 
of his military service, and that the competent and probative 
evidence of record did not show that the veteran currently 
has a diagnosis of PTSD etiologically related to events of 
service.  These findings were not disputed by the parties of 
the joint motion.  Notwithstanding, the joint motion stated 
that the "Board acknowledged and discussed these new 
submissions appears to suggest that the evidence is relevant 
to the issue at hand and not duplicative."  The parties of 
the joint motion made no reference to numerous VA 
examinations that have failed to find the veteran has PTSD, 
how this medical evidence could support an allowance of this 
claim in light of the extensive medical evidence that does 
not support the claim, or the fact that the veteran is 
treated regularly at the VA Medical Center for his nonservice 
connected disabilities.  The outpatient treatment records in 
question do not show that the veteran currently has a 
diagnosis of PTSD etiologically related to a confirmed event 
in service.  Notwithstanding, in light of the Court's order, 
the case is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the veteran 
should be asked to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his psychiatric 
symptomatology.  After obtaining any 
necessary authorization or medical 
releases, the RO should secure legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate this claim with 
consideration of the Board's February 
2000 decision and the January 2001 joint 
motion.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue the veteran and 
his representative a SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



